Case 2:20-cv-02323-RGK-JPR Document 52-1 Filed 08/10/20 Page 1 of 5 Page ID #:515




    1 BROWNE GEORGE ROSS LLP
      Eric M. George (State Bar No. 166403)
    2  egeorge@bgrfirm.com
      Kim S. Zeldin (State Bar No. 135780)
    3  kzeldin@bgrfirm.com
      Eric A. Westlund (State Bar No. 293403)
    4  ewestlund@bgrfirm.com
      2121 Avenue of the Stars, Suite 2800
    5 Los Angeles, California 90067
      Telephone: (310) 274-7100
    6 Facsimile: (310) 275-5697
    7 Attorneys for Defendant
      DANIEL “KEEMSTAR” KEEM, dba
    8 DRAMAALERT
    9
   10                                  UNITED STATES DISTRICT COURT
   11                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   12
   13 NICKO “ROMEO” LACOSTE, dba                     Case No. 2:20-CV-02323-RGK-JPR
      THE CALIFORNIA DREAM
   14 TATTOO,                                        The Hon. R. Gary Klausner
   15                     Plaintiff,                 SUPPLEMENTAL DECLARATION
                                                     OF ERIC M. GEORGE IN
   16               vs.                              SUPPORT OF DEFENDANT’S
                                                     REPLY IN SUPPORT OF MOTION
   17 DANIEL “KEEMSTAR” KEEM, dba                    FOR ATTORNEYS’ FEES
      DRAMAALERT,
   18
                                                     Date:          August 24, 2020
   19                                                Time:          9:00 a.m.
                          Defendant.                 Courtroom:     850
   20
                                                     Trial Date: None Set
   21
   22
   23
   24
   25
   26
   27
   28
        1638549.1                                   ­1­          Case No. 2:20-CV-02323-RGK-JPR
        DECLARATION OF ERIC M. GEORGE IN SUPPORT OF DEFENDANT’S REPLY IN SUPPORT OF MOTION
                                        FOR ATTORNEYS’ FEES
Case 2:20-cv-02323-RGK-JPR Document 52-1 Filed 08/10/20 Page 2 of 5 Page ID #:516




    1             SUPPLEMENTAL DECLARATION OF ERIC M. GEORGE
    2        I, Eric M. George, declare and state as follows:
    3        1.     I am an attorney at law, duly admitted to practice before this Court and
    4 all courts of the State of California. I am a partner with Browne George Ross LLP,
    5 counsel of record for Defendant Daniel “Keemstar” Keem in the above-captioned
    6 action. This Supplemental Declaration in Support of Defendant’s Reply In Support
    7 Of Motion for Attorneys’ Fees (the “Reply”) supplements my declaration filed on
    8 July 24, 2020 in connection with Defendants’ Motion for Attorneys’ Fees. I have
    9 personal knowledge of the facts set forth below. If called as a witness I would and
   10 could competently testify to the matters stated herein.
   11        2.     Attached hereto as Exhibit A is a true and correct copy of a
   12 spreadsheet that lists, by date and timekeeper, the time and fees entered into Browne
   13 George Ross’s billing system for legal services rendered for this matter in the month
   14 of August 2020. These fees were all incurred in connection with the following work
   15 performed by Browne George Ross attorneys on behalf of Mr. Keem: review of
   16 Plaintiff’s Opposition to Defendant’s Motion for Attorneys’ Fees and the cases cited
   17 therein, and research and preparation of the Reply and my Supplemental Declaration
   18 in support thereof.
   19        3.     The spreadsheet included in Exhibit A reflects daily time entries from
   20 each attorney (myself, Kim Zeldin, and Eric Westlund) with descriptions of the
   21 work performed by each lawyer. Each task was separately billed in tenths of an
   22 hour and the time for each task is broken out in the entry for each day. The legal
   23 services described in the spreadsheet attached as Exhibit A were actually and
   24 necessarily performed for Mr. Keem’s defense against Plaintiff’s claims.
   25        4.     The total fees requested for the work performed for the Reply is
   26 $18,090.00.
   27        5.     In addition to the fees, Browne George Ross incurred $773.91 in
   28 Westlaw fees, which are also included with Exhibit A.
      1638549.1
                                               ­2­               Case No. 2:20-CV-02323-RGK-JPR
        DECLARATION OF ERIC M. GEORGE IN SUPPORT OF DEFENDANT’S REPLY IN SUPPORT OF MOTION
                                        FOR ATTORNEYS’ FEES
Case 2:20-cv-02323-RGK-JPR Document 52-1 Filed 08/10/20 Page 3 of 5 Page ID #:517




    1               6.    The fees and costs reflected in Exhibit A either have been paid, or the
    2 obligation for payment has been incurred and is outstanding.
    3               Executed this 10th day of August, 2020, at Los Angeles, California.
    4               I declare under penalty of perjury that the foregoing is true and correct.
    5
    6                                                    /Eric M. George
                                                         Eric M. George
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        1638549.1                                 ­3­             Case No. 2:20-CV-02323-RGK-JPR
         DECLARATION OF ERIC M. GEORGE IN SUPPORT OF DEFENDANT’S REPLY IN SUPPORT OF MOTION
                                         FOR ATTORNEYS’ FEES
Case 2:20-cv-02323-RGK-JPR Document 52-1 Filed 08/10/20 Page 4 of 5 Page ID #:518




                         EXHIBIT A




                                           ­4­
Case 2:20-cv-02323-RGK-JPR Document 52-1 Filed 08/10/20 Page 5 of 5 Page ID #:519



Client                  7994                             Daniel "Keemstar" Keem
Matter                  0001                             Daniel Keem adv. Nicko Lacoste
FEES
 Entry Date   Timekeeper ID      Rate     Hours Worked       Amount                                 Narrative
                                                                       Review and analyze opposition to fees motion (0.90); legal
8/4/2020          EAW          $ 450.00       3.30       $    1,485.00
                                                                       analysis of cases cited by Plaintiff (2.40)
                                                                       Legal research re grounds for denial of fees in anti-SLAPP
8/5/2020          EAW          $ 450.00       3.20       $    1,440.00
                                                                       litigation (3.20)
                                                                       Review and analysis of Opposition to Motion for Attorneys'
8/5/2020          KSZ          $ 600.00       1.30       $      780.00 Fees and prepare list of items not addressed or conceded to

                                                                       Legal research re grounds for denial of fees in anti-SLAPP
8/6/2020          EAW          $ 450.00       4.70       $    2,115.00 litigation (2.30); draft analysis distinguishing cases re denial of
                                                                       fees in anti-SLAPP litigation (2.40)
                                                                       Review cases cited in opposition to Motion for Attorneys' fees
                                                                       on special circumstances (2.50); draft outline for reply brief
8/6/2020          KSZ          $ 600.00       5.70       $    3,420.00
                                                                       (1.00); legal research regarding plaintiff's burden of proof and
                                                                       draft section of reply re same (2.20)
                                                                          Draft inserts distinguishing cases (1.80); cite-check and revise
8/7/2020          EAW          $ 450.00       2.60       $    1,170.00
                                                                          Reply brief (0.80)
                                                                          Draft and edit section of brief on special circumstances
                                                                          exception and review of case law relating to same (3.60); draft
8/7/2020          KSZ          $ 600.00       5.60       $    3,360.00    and edit introduction (1.20); draft and edit section of brief
                                                                          regarding plaintiff's burden and review case law relating to
                                                                          same (0.80)
                                                                          Edit introduction (0.80); edit section of brief on particular line
8/8/2020          KSZ          $ 600.00       1.20       $      720.00
                                                                          items identified by Plaintiff (0.40)
                                                                          Review and revise Reply Brief in Support of Motion for
8/9/2020          EMG          $ 900.00       2.50       $    2,250.00
                                                                          Attorneys’ Fees
                                                                          Complete declaration and finalization of Reply Brief in Support
8/10/2020         EMG          $ 900.00       1.50       $    1,350.00
                                                                          of Motion for Attorneys’ Fees


                  Fee Total:                 31.60       $ 18,090.00


EXPENSES
 Entry Date                                                  Amount                             Narrative
 7/21/2020                                               $     773.91 Westlaw / online research

              Expense Total:                             $      773.91


                        Net:                             $ 18,863.91




                                                                         ­5­
